          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                 Page 1 of 8 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE NORTHERN DISTRICT OF TEXAS
2
                                                      §
3    Kimberly Starling,                               §
                                                      §
4                         Plaintiff,                  §      Civil Action No.
                                                      §
5         v.                                          §
                                                      §
6    David Allen Capital, Inc.,                       §      Jury Trial Demanded
                                                      §
7
                           Defendant.                 §
                                                      §
8
                                                      §
9
                                              COMPLAINT
10
            Kimberly Starling (Plaintiff), by and through her attorneys, Kimmel & Silverman,
11
     P.C., alleges the following against David Allen Capital, Inc. (Defendant):
12
                                            INTRODUCTION
13

14
            1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq. and § 302.101 of the Texas Business & Commercial Code.

16                                     JURISDICTION AND VENUE

17          2.       This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.       Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
23
     U.S.C. §1367.
24

25



                                                    -1-

                                         PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                    Page 2 of 8 PageID 2



            4.         This Court has personal jurisdiction over Defendant because Defendant
1
     maintains a principal place of business in the State of Texas and because the occurrences from
2

3
     which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer injury in the

4    State of Texas.

5           5.         Venue is proper under 28 U.S.C. § 1391 (b)(2).

6                                                  PARTIES
7           6.         Plaintiff is a natural person residing in Southlake, Texas 76092.
8
            7.         Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
9
            8.         Defendant is a business entity with principal place of business, head office, or
10
     otherwise valid mailing address at 525 N. Main Street, Suite 270, Milford, Michigan 48381.
11
            9.         Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
12
            10.        Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
14
     insurers.
15

16                                       FACTUAL ALLEGATIONS

17          11.        Plaintiff has a cellular telephone number ending in 6140.
18
            12.        The area code for the number ending in 6140 is 817.
19
            13.        Area code 817 is an area code used in Northern Texas.
20
            14.        Plaintiff has used this cellular telephone number for residential and business
21
     purposes.
22
            15.        Defendant called Plaintiff on her cellular telephone on dates including, but not
23
     limited to: January 19, 2021 at 2:21pm and 3:07pm; January 20, 2021 at 9:49am; January 21,
24

25
     2021 at 12:23pm; and January 25, 2021 at 3:08pm, 3:27pm, 3:36pm, and 4:48pm.



                                                       -2-

                                           PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21               Page 3 of 8 PageID 3



            16.    Defendant also sent text messages to Plaintiff on January 20, 2021 at 9:49am
1
     and January 21, 2021 at 12:24pm.
2

3
            17.    Defendant did not have Plaintiff’s consent to call or text her on her cellular

4    telephone number.

5           18.    Plaintiff did not request information from Defendant regarding a business loan.

6           19.    Plaintiff’s telephone number ending in 6140 has been on the Do Not Call
7    Registry since December 31, 2004.
8
            20.    Upon information and belief, when contacting Plaintiff, Defendant used a dialing
9
     system which had the capacity to store or call phone numbers using a random or sequential
10
     number generator.
11
            21.    Upon information and belief, Defendant maintains a stored list of 10 digit
12
     telephone numbers of consumers in its database for collection and communication purposes.
13
            22.    Upon information and belief, Defendant utilize a “predictive dialing system”
14
     which interfaces with software and databases which have the capacity to generate numbers
15

16   randomly or sequentially.

17          23.    The dialing system used by Defendant calls phone numbers stored in those

18   databases.

19          24.    Accordingly, Defendant’s dialing systems have the capacity to dial numbers
20   using a random or sequential number generator.
21
            25.    Upon information and belief, Defendant’s dialing systems include equipment
22
     which dials from the stored list of 10 digit consumer telephone numbers.
23

24

25



                                                   -3-

                                         PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                Page 4 of 8 PageID 4



            26.     Defendant’s dialing systems employ computer code and/or algorithms which
1
     result in it randomly or sequentially generating numbers in order to select and dial the stored
2

3
     10-digit consumer telephone number from the list.

4           27.     Furthermore, Defendant’s dialing systems use computer code and/or algorithms

5    to determine the orders/sequence of calls to be automatically dialed.

6           28.     The operation of the random/sequential number generator, referred to above
7    results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
8
     numbers in Defendant’s stored list(s).
9
            29.     Plaintiff believes and avers that Defendant called her with an automatic telephone
10
     dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began with a
11
     noticeable pause or delay prior to a live representative of Defendant coming on the line.
12
            30.     While Plaintiff has not had the benefit of discovery, she intends to prove
13
     Defendant utilized an automatic telephone dialing system in the course of discovery.
14
            31.     Defendant’s telephone calls were not made for “emergency purposes” but rather
15

16   were to offer her a business loan.

17          32.     Defendant did not obtain a registration certification from the Office of Secretary

18   of State prior to engaging in telephone solicitation in Texas.

19          33.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,
20   harassing, and an invasion of her privacy.
21
            34.     Upon information and belief, Defendants conduct business in a manner which
22
     violates the Telephone Consumer Protection Act.
23

24
                                      COUNT I
25                    DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)


                                                     -4-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                  Page 5 of 8 PageID 5



1           35.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth
2
     at length herein.
3
            36.       The TCPA prohibits placing calls using an automatic telephone dialing system or
4
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
5
     the prior express consent of the called party to make such calls or where the call is made for
6
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
7
                37.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone
8

9
     number using an automatic telephone dialing system.

10          38.       The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

11   telephone numbers without being prompted by human intervention before each call.

12          39.       The dialing system used by Defendant to call Plaintiff has the present and/or

13   future capacity to dial numbers in a random and/or sequential fashion.
14
            40.       Defendant’s calls were not made for “emergency purposes.”
15
            41.       Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
16
     consent.
17
            42.       Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
18
     Not Call Registry since December 31, 2004.
19
            43.       Defendant’s acts as described above were done with malicious, intentional,
20
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
21

22   purpose of harassing Plaintiff.

23          44.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

24   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

25   defense, legal justification or legal excuse.


                                                     -5-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                 Page 6 of 8 PageID 6



            45.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
1
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble
2

3
     damages.

4                                          COUNT II
                           DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
5
            46.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
6
     at length herein.
7
            47.     The TCPA prohibits any person or entity of initiating any telephone solicitation
8

9
     to a residential telephone subscriber who has registered their telephone number on the National

10   Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

11   maintained by the Federal Government. 47 U.S.C. § 227(c).

12          48.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

13   Not Call Registry since December 31, 2004.
14
            49.     Defendant called Plaintiff on multiple occasions during a single calendar year
15
     despite Plaintiff’s registration on the Do Not Call list.
16
            50.     Defendant’s acts as described above were done with malicious, intentional,
17
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
18
     purpose of harassing Plaintiff.
19
            51.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
20
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
21

22   defense, legal justification or legal excuse.

23          52.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

24   and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

25   damages.


                                                      -6-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21                  Page 7 of 8 PageID 7



                                             COUNT III
1                                 DEFENDANT VIOLATED § 302.101 of
                               THE TEXAS BUSINESS & COMMERCE CODE
2

3
            53.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

4    at length herein.

5           54.     Plaintiff received all calls from Defendant in Texas and is entitled to other relief

6    under Texas law.
7           55.     §302.101 of the Texas Business & Commerce Code prohibits sellers from
8
     engaging in telephone solicitation from a location in this state or to a purchaser located in this
9
     state unless the seller obtains a registration certificate from the Office of the Secretary of State
10
     for the business location from which the solicitation is made.
11
            56.     Defendant violated § 302.101 of the Texas Business & Commercial Code when
12
     its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
13
     without obtaining a registration certificate from the Office of the Secretary of State.
14
            57.     §302.302(a) of the Texas Business & Commerce Code provides that a person
15

16   who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

17   Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover

18   all reasonable cost of prosecuting the action, including court costs and investigation costs,

19   deposition expenses, witness fees, and attorney fees.
20

21
                    Wherefore, Plaintiff, Kimberly Starling, respectfully prays for judgment as

22
     follows:

23          a.              All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

24   227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

25



                                                     -7-

                                         PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00688-O Document 1 Filed 05/27/21               Page 8 of 8 PageID 8



            b.            Statutory damages of $500.00 per violative telephone call (as provided
1
     under 47 U.S.C. § 227(b)(3)(B));
2

3
            c.            Additional statutory damages of $500.00 per violative telephone call (as

4    provided under 47 U.S.C. § 227(C);

5           d.            Treble damages of $1,500.00 per violative telephone call (as provided

6    under 47 U.S.C. § 227(b)(3));
7           e.            Additional treble damages of $1,500.00 per violative telephone call (as
8
     provided under 47 U.S.C. § 227(c);
9
            f.            Statutory damages of $5,000 per violation (as provided under
10
     §302.302(a) of the Texas Business and Commerce Code);
11
            g.            All reasonable attorneys’ fees, witness fees, court costs and other
12
     litigation costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business and
13
     Commerce Code;
14
            h.            Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
15

16          i.            Any other relief this Honorable Court deems appropriate.

17

18                                   DEMAND FOR JURY TRIAL

19       Please take notice that Plaintiff, Kimberly Starling, demands a jury trial in this case.
20
                                                 Respectfully submitted,
21
     Dated: 05/27/2021                        By: /s/ Amy L. Bennecoff Ginsburg
22                                                Amy L. Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
23                                                30 East Butler Pike
                                                  Ambler, PA 19002
24
                                                  Phone: (215) 540-8888
25
                                                  Facsimile: (877) 788-2864
                                                  Email: teamkimmel@creditlaw.com


                                                   -8-

                                          PLAINTIFF’S COMPLAINT
